Opinion by
Oliver, J.
In accordance with stipulation of counsel that the items in question consist of HO equipment similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable as follows: The items marked “A” at the appropriate rate, depending upon the date of entry, under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures in chief value of base metal; the items marked “B” at 22% percent under the provision in said paragraph 397, as modified by T.D. 51802, for articles in chief value of plastic, which most resemble in use manufactures of base metal, by similitude under paragraph 1559, as amended; the items marked “C” at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs *885and Trade (T.D. 52739), for metal articles having as an essential feature an electrical element or device; and the items marked “D” at 15 percent under the provision in said paragraph 353, as modified by T.D. 51802, for metal articles suitable for producing, rectifying, modifying, controlling, or distributing electrical energy.